Case: 10-30319 Document: 00511315737 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 10-30319
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSUE NEHEMIAS CORTEZ-HERRERA, also known as Jose Cortes-Florea,
also known as Josue Nehemias Cort Herrera, also known as Josue Nehemias
Cortes, also known as Jose Cortez, also known as Alex Harrera, also known as
Jose Cortez-Flores,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:09-CR-347-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Josue Nehemias
Cortez-Herrera has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Cortez-Herrera has
filed a response. Our independent review of the record, counsel’s brief, and
Cortez-Herrera’s response discloses no nonfrivolous issue for appeal.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-30319 Document: 00511315737 Page: 2 Date Filed: 12/08/2010

                                No. 10-30319

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                     2